Opinion of the Court by
Judge Carroll
Affirming.
'The appellant Baker, plaintiff below, brought this action against the appellee, defendant below, to recover damages for an assault and battery committed upon him by appellant. Abel admitted assaulting Baker, but averred that he used no more force than was necessary to defend himself from an attack made upon him at the time by Baker. A few witnesses were introduced by each of the parties in support of their respective contentions, and the jury after being instructed returned a verdict for the defendant. A reversal is asked alone upon the ground that the verdict is flagrantly against the evidence. The evidence is conflicting, but there was sufficient to justify the jury in finding that Abel in assaulting Baker ' used no more force than was necessary to protect himself from an attack made upon him by Baker, and so the judgment of the lower court is affirmed.
Judge Nunn not sitting.